      Case 2:20-cv-01107-JAM-DB Document 6 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH D. FAIR, Jr.,                              No. 2:20-cv-1107 JAM DB P
12                       Petitioner,
13           v.                                         FINDINGS & RECOMMENDATIONS
14    UNKNOWN,
15                       Respondent.
16

17          Petitioner, a state prisoner at Salinas Valley State Prison, previously filed a document

18   styled “Motion for Extension of Time,” seeking an extension of time to file a writ of habeas

19   corpus. No other pleadings had been filed by the petitioner. Petitioner was then directed to file a

20   petition that complies with the requirements of the Rules Governing Section 2254 Cases, the

21   Federal Rules of Civil Procedure, and the Local Rules of Practice within thirty days. The thirty-

22   day period has now expired, and petitioner has not responded to the Court order.

23          Accordingly, IT IS HEREBY RECOMMENDED that this case be closed.

24          These Findings and Recommendations will be submitted to the United States District

25   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

26   fourteen days after being served with these Findings and Recommendations, the parties may file

27   written objections with the Court. The document should be captioned “Objections to Magistrate

28   Judge’s Findings and Recommendations.” The parties are advised that failure to file objections
                                                       1
       Case 2:20-cv-01107-JAM-DB Document 6 Filed 12/01/20 Page 2 of 2


 1   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772
 2   F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 3   Dated: November 30, 2020
 4

 5

 6
     /DLB7
 7   DB/Inbox/Routine/fair1107.nopetition2


 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
